Entered: May 27th, 2020
                            Case 14-25022     Doc 502     Filed 05/27/20    Page 1 of 1
Signed: May 27th, 2020




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                               at Baltimore

         In re:                              *
                                             *
         Arlene Smith-Scott,                 *   Case No. 14-25022-MMH
                                             *
                       Debtor.               *   Chapter 7
                                             *
         *      *      *      *    *    *    *   *      *      *    *                      *       *
                                NOTICE OF CONTEMPLATED CLOSURE

         NOTICE IS HEREBY GIVEN, that, based upon a review of the docket, it appears no legal
         pleading or other item remains active in this case. Accordingly, the Court will close this case
         unless, within 30 days hereof, any party in interest notifies the Court why the same should not be
         closed.

         cc:       Debtor
                   Chapter 7 Trustee
                   United States Trustee
                   All Creditors
